IN THE UTAH COURT OF APPEALS

                                       ‐‐‐‐ooOoo‐‐‐‐

Scott Colquitt,                             )           PER CURIAM DECISION
                                            )
       Petitioner,                          )            Case No. 20120184‐CA
                                            )
v.                                          )                       FILED
                                            )                    (June 1, 2012)
Department of Workforce Services,           )
                                            )              2012 UT App 155
       Respondent.                          )

                                           ‐‐‐‐‐

Original Proceeding in this Court

Attorneys:        Scott Colquitt, Syracuse, Petitioner Pro Se
                  Suzan Pixton, Salt Lake City, for Respondent

                                           ‐‐‐‐‐

Before Judges Orme, Thorne, and Roth.

¶1     Scott Colquitt seeks judicial review of the decision of the Workforce Appeals
Board (the Board) disqualifying him from benefits and assessing an overpayment and
statutory penalty. See Utah Code Ann. § 35A‐4‐405(5) (2011). We do not disturb the
Board’s decision.

¶2     A claimant who knowingly fails to report a material fact on unemployment
benefit claims is not eligible for benefits. See id. § 35A‐4‐405(5)(a). Upon a finding of
fraud, the claimant must repay any benefits received, along with a civil penalty equal to
the amount of benefits received. See id. § 35A‐4‐405(5)(a), (c). Colquitt does not dispute
that he was self‐employed as a network marketer, receiving both commissions on sales
and earnings for recruiting others to work in the sales network. Colquitt did not
dispute the Administrative Law Judge’s (ALJ) computation of the amount of
compensation he received or the determination of the overpayment for the weeks in
question. Accordingly, the only issue before this court is whether the Board properly
imposed an overpayment and statutory penalty.

¶3      In order to demonstrate that a claimant has committed fraud in the receipt of
benefits, the Department of Workforce Services (the Department) must establish the
elements of materiality, knowledge, and willfulness. See Utah Admin. Code R994‐406‐
401(1). “Materiality is established when a claimant makes false statements or fails to
provide accurate information for the purpose of obtaining . . . any benefit payment to
which the claimant is not entitled.” Id. R994‐406‐401(1)(a)(i)(A). Because Colquitt
received benefits to which he was not entitled as a result of his failure to report earnings
from self‐employment, the Board concluded that materiality was established.
Knowledge is established when the claimant knew or should have known that the
information submitted to the Department was incorrect or failed to provide required
information. See id. R994‐406‐401(1)(b). Colquitt testified that he received the
claimant’s guide and scanned it. That guide advised him that he must report earnings
from self‐employment or from work on a contract or commission basis. See id. R994‐
405‐502(2) (stating that a claimant has an obligation to read material provided by the
Department). When Colquitt filed his weekly claims, he was asked, “Did you work?”
Each week, he answered “no,” although he earned commissions on sales and earnings
from recruiting others to participate in the sales network throughout the period. The
Board concluded that the element of knowledge was established. “Willfulness is
established when a claimant files claims or other documents containing false
statements, responses or deliberate omissions.” Id. R994‐406‐401(1)(c). The Board
concluded that willfulness was established because Colquitt filed claims that failed to
set forth material facts or contained false statements because he failed to report his self‐
employment.

¶4     Colquitt challenged the fraud determination and, more specifically, the element
of knowledge. He testified that he was advised by unidentified representatives of the
Department that he should answer “no” to the question on his weekly claims asking
whether he had worked, allegedly because his self‐employment as a network marketer
was not considered to be employment. The ALJ did not find this testimony to be
credible, finding it “unlikely that the Department representative told the Claimant to be
untruthful when he filed his claims and not to report he was working.” The Board
adopted this finding. We do not disturb the Board’s credibility determination or its
conclusion that the knowledge element was proven. See Prosper Team, Inc. v. Department




20120184‐CA                                  2
of Workforce Servs., 2011 UT App 246, ¶ 4 n.2, 262 P.3d 462 (“[W]e never enter into the
realm of credibility; the Board is simply in a much better position to judge the
credibility of a witness than this court.”). The Board also concluded that, although
Colquitt alleged that he told a food stamp case worker about his income, every week
that he filed for unemployment benefits he incorrectly reported that he did not work
and also failed to report his income, which demonstrates willfulness. Because
Colquitt’s misrepresentations led to the payment of benefits to which he was not
entitled, the Board concluded that materiality was shown.

¶5      We disturb the Board’s findings of fact only if they are “not supported by
substantial evidence when viewed in light of the whole record before the court.” Utah
Code Ann. § 63G‐4‐403(4)(g) (2011). “It is not our role to judge the relative credibility of
witnesses.” Albertsons, Inc. v. Department of Emp’t Sec., 854 P.2d 570, 575 (Utah Ct. App.
1993); see also Prosper, 2011 UT App 246, ¶ 10 (deferring to the Board’s advantaged
position to assess the claimant’s credibility). We will not disturb the Board’s application
of the law to the facts as long as it is “within the realm of reasonableness and
rationality.” EAGALA, Inc. v. Department of Workforce Servs., 2007 UT App 43, ¶ 9, 157
P.3d 334 (internal quotation marks omitted). The Board’s factual findings are supported
by substantial evidence in the record as a whole, and the Board’s decision assessing an
overpayment and fraud penalty is reasonable and rational. Accordingly, we do not
disturb the Board’s decision.




____________________________________
Gregory K. Orme, Judge




____________________________________
William A. Thorne Jr., Judge




____________________________________
Stephen L. Roth, Judge




20120184‐CA                                  3